Case 9:19-cr-80030-WPD Document 390 Entered on FLSD Docket 07/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                          CASE NO. 19-80030-CR-DIMITROULEAS

         Plaintiff,

  v.

  PHILLIP BRAUN, et al,

        Defendants.
  ______________________________________/

                                            ORDER


         THIS CAUSE is before the Court on Defendant Ventrella’s June 18, 2020 Motion to

  Compel Production of Impeachment Evidence [DE-385], and the Court having reviewed said

  motion, the Government’s July 2, 2020 Response [DE-386] and Defendant’s July 14, 2020 Reply

  [DE-389] and being otherwise fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Motion to Compel [DE-385] is Denied. Dr.

  Hayashi treated C.H. in 2015; FDA hired him in 2020. The request for records is speculative and

  borders on a fishing expedition. The Government is aware of its Brady obligations. The results

  of the Government’s June 5, 2020 interview with Dr. Hayashi have been divulged to Defendants.

  Defendants will be able to cross-examine Dr. Hayashi about his motivations in seeking

  employment with FDA. Nevertheless, the Government shall have a copy of Dr. Hayashi’s FDA

  employment file available during cross-examination of Dr. Hayashi should the Court want to

  conduct an in camera review of it.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  14th day of July, 2020.
Case 9:19-cr-80030-WPD Document 390 Entered on FLSD Docket 07/14/2020 Page 2 of 2




  Copies furnished to:

  Counsel of Record
